FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 10, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-1420
                                                  (D.C. No. 1:16-CR-00052-RBJ-1)
LAWRENCE LEE ANDERSON, JR.,                                  (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, MATHESON and McHUGH, Circuit Judges.
                 _________________________________

      Lawrence Lee Anderson, Jr. accepted a plea agreement and pleaded guilty to

possession of a firearm and ammunition by a felon in violation of 18 U.S.C.

§ 922(g)(1). He was sentenced to 48 months of imprisonment, below both the

statutory maximum penalty and the advisory Sentencing Guidelines range. Although

the plea agreement contained an appeal waiver, Mr. Anderson appealed. The

government moves to enforce the appeal waiver under United States v. Hahn,

359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. We need not address a Hahn factor

that the appellant does not contest. See United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005).

      In his response to the government’s motion, Mr. Anderson, through counsel,

informs the court that he does not oppose the motion. Further, he has not contested

any of the Hahn factors. Accordingly, the motion to enforce is granted, and this

matter is terminated.


                                           Entered for the Court
                                           Per Curiam




                                          2